NUMBER 13-19-00590-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JESUS ANGEL REBOLLAR,                                                         Appellant,

                                                v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 139th District Court
                          of Hidalgo County, Texas.


                          MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
            Memorandum Opinion by Justice Benavides

       Appellant Jesus Angel Rebollar was convicted of two counts of capital murder and

sentenced to life without parole. See TEX. PENAL CODE ANN. §§ 12.31, 19.03(a)(7)(A),

(a)(8). In three issues, Rebollar argues that (1) the trial court erred by allowing testimony

concerning an eyewitness’s pre-trial identification of him, (2) the trial court erred by

permitting the eyewitness to make an in-court identification of him, and (3) the evidence
was insufficient to find him guilty. We affirm.

                                    I.     BACKGROUND

       At around 6:00 p.m., on November 6, 2016, Hector Garcia and his three-year-old

son were shot approximately thirty-six times and six times, respectively, causing their

deaths. An eyewitness to the shooting, Jose Eduardo Salinas Jr., called 911 to report the

incident while it was in progress. A few hours later, Texas Ranger Roland Villarreal

interviewed Salinas in Spanish.

       The interview was video recorded and later transcribed and translated into English.

During the interview, Salinas described the shooting he witnessed. Salinas said he and

his wife were driving home from buying groceries when he noticed something peculiar

happening to a nearby truck. Salinas reported that he told his wife, “[L]ook at the truck!

It’s like the engine is burning.” He then saw what he thought was “fire,” but he later

realized that “[i]t was bullets.”

       According to Salinas, he then noticed a different truck in front of him. That truck

made a three-point turn, or similar maneuver, and during this maneuver Salinas was able

to observe one of its passengers. Specifically, Salinas observed a young man in the back

passenger seat leaning out of the window and looking over his shoulder directly at

Salinas. Salinas later testified that he was the distance of “[a]bout three or four cars” away

from the truck when he noticed this individual.

       Salinas described the individual to Ranger Villarreal as light-skinned but not “a

gringo.” He estimated the individual to be a young man of “like some 20 years old. A kid.”

Salinas also described the young man as having sparse facial hair shaped like his own


                                              2
goatee. He indicated that the young man’s hair was “combed like this, backwards” and

explained the man was “[w]ell combed, well groomed.” Salinas also said that the young

man was “wearing a checkered cowboy shirt. Sleeves rolled up like this up here,”

indicating approximately to his elbow. The shirt was also “checkered with blue and a light

color.” Salinas described the light checkers as “little gray ones.”

       Salinas told Ranger Villarreal that he next observed the passengers bringing out

rifles, including the individual with whom he made eye contact. Salinas stated that “[he]

was looking and [he] saw how they massacred [the victim] right there,” using what Salinas

described as an “AK-47 with brownish wood.” Salinas got a good look at the truck with

the gunmen. He noticed it was a “beautiful dark blue” four-door Ford with Texas license

plates. The truck was either a “16” or “15 model” and “had blue lights” that “matched the

truck.” He believed that there were five people inside the vehicle but explained that there

were “[f]our at least,” because “there were three occupants or more in the back.”

       On November 8, 2016, Salinas was brought in for a second videotaped interview

by Ranger Villarreal, mainly conducted in Spanish. It was also video recorded and later

transcribed and translated into English. During this second interview, Ranger Villarreal

first showed Salinas a photograph on his computer depicting Rebollar and eight other

Hispanic males.

       According to Ranger Villarreal, Salinas initially had trouble viewing the photograph

due to a glare. In the video, prior to any light adjustment, Salinas pointed to Rebollar and

stated, “This is whiter. It’s that it looks a little closer to him. That’s what I’m looking at. . . .

That’s what I remember. OK.” Ranger Villarreal then adjusted the blinds in the room to


                                                 3
reduce the glare. After about ten seconds of viewing the photo without a glare, Salinas

then stated, “This one, ah, with the long nose. Yes” and identified Rebollar. Ranger

Villarreal then presented Salinas with a Facebook profile titled “El Werito” that contained

a photograph of Rebollar with two young girls. Salinas again identified Rebollar as one of

the shooters he observed. In English, Salinas stated that he was “85%” sure that Rebollar

was the person he observed on November 6, 2016, to which Ranger Villarreal responded,

“95%?” Salinas then agreed with this assessment of his level of certainty. Ranger

Villarreal showed Salinas a photograph of a different Hispanic male holding a rifle. Salinas

denied that this person was the shooter he observed.

       Ranger Villarreal testified that about an hour after his interview with Salinas, he

learned that the person identified by Salinas was Rebollar. On February 23, 2017,

Rebollar was indicted for two counts of capital murder.

       On April 30, 2018, and June 5, 2019, Rebollar filed motions to exclude any

eyewitness identification evidence. A seven-day jury trial commenced on September 25,

2019. A hearing was held outside the presence of the jury on Rebollar’s motions. Both

Ranger Villarreal and Salinas testified concerning the pretrial identification procedures,

and the trial court viewed both of Salinas’s interviews with Ranger Villarreal for the

purpose of the hearing. At the conclusion of the hearing, the trial court stated:

       Now, as far as Mr. Salinas is concerned, that’s where I’m really, really
       troubled with the identification of [Rebollar]. . . .

               I cannot exclude [Salinas’s] testimony. He is going to be allowed to
       testify. . . .

       ....


                                             4
              But I would like the record to reflect that I was very troubled by the
       fact that the Texas Ranger [Villarreal] was put in that position. And yes,
       maybe he should have known better, maybe he should have done
       something different. But I think the way everything was going so fast that
       there was a lot of trouble in this situation. And I do not want him admonished
       in any way because of that. Because I don’t think he did anything to really
       violate his constitutional rights.

The trial court denied the motion to exclude Salinas’s eyewitness testimony and granted

the motion to exclude another eyewitness.

       Dr. Norma Farley, a forensic pathologist, conducted the autopsies of Garcia and

his son. Dr. Farley testified at length to each of the bullet wounds that Garcia and his son

sustained, and which wounds may ultimately have proved fatal. She concluded the

manner of death for both individuals was “homicide.”

       Ranger Villarreal testified that several articles of clothing were recovered from

Rebollar’s residence. Specifically, the State recovered a blue shirt and two pairs of

underwear that Ranger Villarreal stated Rebollar confirmed were his. Waleska Castro, a

trace evidence examiner, testified concerning gunshot residue found on articles of

Rebollar’s clothing. Castro testified that she found seventeen particles consistent with

“primer gunshot residue” on the blue shirt seized by law enforcement and twenty-one total

particles consistent with “primer gunshot residue” on the two pairs of Rebollar’s

underwear. According to Castro, a “primer gunshot residue particle” cannot be found in

nature; “[i]t is just produced by the discharge of a firearm.”

       Salinas told the jury about what he saw on November 6, 2016, identified Rebollar

as one of the shooters, and identified the blue shirt law enforcement seized as the same

blue shirt he saw Rebollar wearing that day. Salinas also testified concerning his initial


                                              5
identification of Rebollar on November 8, 2016.

       Several of Rebollar’s friends testified about Rebollar’s whereabouts on November

6, 2016. Luis Bazaldua testified that he had been with Rebollar “all day” on November 6,

2016. However, he later acknowledged that there was a period where Rebollar and some

friends left without Bazaldua “to go get [a] piece of meat.” The State also asked Bazaldua

about a conversation he had with investigators.

       [STATE]:         Okay. Do you remember telling the rangers . . . that you
                        didn’t plan for this to happen?

       [BAZALDUA]:      Yes.

       [STATE]:         That you didn’t know that they were going to kill those
                        people?

       [BAZALDUA]:      Yes. What I said is that I didn’t know like that was going to
                        happen.

       Flor Perez, Rebollar’s girlfriend at the time of the incident, also testified as to

Rebollar’s activity on November 6, 2016. Perez gave two conflicting timelines for the

events of November 6, 2016. In one version of events, Perez remembered that Rebollar

left around 5 p.m. that day and did not return until about 8 p.m. Perez stated that at the

time he left, Rebollar was wearing a “blue with white” shirt.

       Dr. Rolando Carol, an expert in legal psychology and eyewitness memory testified

to the suggestiveness of the photographic lineup that Salinas viewed. Dr. Carol opined

that “[n]one of the recommendations were followed” by law enforcement when conducting

the photographic lineup. For instance, Ranger Villarreal did not “give the instruction that

the perpetrator may or may not be in the lineup.” Dr. Carol also stated that there were

“social factors and cognitive factors that would make [him] doubt trusting this particular

                                             6
identification decision,” such as the “social dynamics” that discouraged Salinas from

correcting Ranger Villarreal when he responded “95%?” to Salinas’s “85%” assessment.

Dr. Carol’s ultimate conclusion was “that [he] would have significant doubts as to the

accuracy and reliability of this decision made.”

        John Kilty, an expert witness in forensic testing also testified on behalf of Rebollar.

According to Kilty, Castro’s report was deficient. Specifically, Kilty noted that Castro did

not test the chemical composition of cartridge cases found at the scene of the shooting

against the particles found on Rebollar’s clothing.

        At the conclusion of his trial, the jury found Rebollar guilty of both counts and he

was sentenced to life without parole. This appeal followed.

                                 II.     EYEWITNESS IDENTIFICATION1

        By his first issue, Rebollar argues that the trial court abused its discretion by failing

to exclude Salinas’s pretrial identification of Rebollar because “[t]he process used in this

case as well as the contents of the photos” shown to Salinas “were by their very essence

impermissibly suggestive, and any eyewitness identification was tainted by an improper

procedure.” Rebollar argues by his second issue that Salinas’s in-court identification was

tainted, and should have been excluded, for the same reason. See Ibarra v. State, 11

S.W.3d 189, 195 (Tex. Crim. App. 1999) (“An in-court identification is inadmissible when



        1 Generally, an appellate court should first address the issues an appellant raises that would afford

him the most relief. Lopez v. State, 615 S.W.3d 238, 248 (Tex. App.—El Paso 2020, pet. ref’d). Here,
because the admissibility of the eyewitness identification evidence is intertwined with the sufficiency of the
evidence, we first address whether the eyewitness identification evidence was admissible. See In re M.H.,
319 S.W.3d 137, 143 n.3 (Tex. App.—Waco 2010, no pet.); see also Kelly v. State, 529 S.W.3d 504, 510–
16 (Tex. App.—Texarkana 2017, no pet.) (addressing the admissibility of eyewitness identification
testimony prior to addressing the sufficiency of the evidence).
                                                      7
it has been tainted by an impermissibly suggestive pretrial photographic identification.”).

A.     Applicable Law & Standard of Review

       The United States Supreme Court has declined to adopt “the principle that,

because of the mere possibility of suggestive procedures, out-of-court statements of

identification are inherently less reliable than other out-of-court statements.” United States

v. Owens, 484 U.S. 554, 561 (1988). Ordinarily, the Constitution “protects a defendant

against a conviction based on evidence of questionable reliability, not by prohibiting

introduction of the evidence, but by affording the defendant means to persuade the jury

that the evidence should be discounted as unworthy of credit.” Perry, 565 U.S. at 237;

Balderas v. State, 517 S.W.3d 756, 791 (Tex. Crim. App. 2016). “Only when evidence is

so extremely unfair that its admission violates the fundamental conceptions of justice”

does the Due Process Clause of the Constitution implicate further protections for criminal

defendants. Perry, 565 U.S. at 237 (quoting Dowling v. United States, 493 U.S. 342, 352

(1990)) (internal quotations omitted); Balderas, 517 S.W.3d at 791. If a witness

identification procedure is “so impermissibly suggestive as to give rise to a very

substantial likelihood of irreparable misidentification,” the resulting identification, whether

pretrial or in-court, should be excluded. Simmons v. United States, 390 U.S. 377, 384

(1968); Ibarra, 11 S.W.3d at 195.

       It is the defendant’s burden to establish by clear and convincing evidence that the

pretrial identification procedure was impermissibly suggestive. Balderas, 517 S.W.3d at

792. However, the Supreme Court has not mandated a per se exclusionary rule when the

police do conduct an impermissibly suggestive identification. Perry, 565 U.S. at 724.


                                              8
Rather, we are “to assess, on a case-by-case basis, whether improper police conduct

created a ‘substantial likelihood of misidentification.’” Id. (quoting Neil v. Biggers, 409 U.S.

188, 201 (1972)).

       Therefore, once a court has concluded that a pretrial identification procedure was

impermissibly suggestive, “reliability is the linchpin in determining the admissibility of

identification testimony.” Manson v. Brathwaite, 432 U.S. 98, 114 (1977). “If indicia of

reliability outweigh suggestiveness then an identification is admissible.” Barley v. State,

906 S.W.2d 27, 34 (Tex. Crim. App. 1995). It is also the defendant’s burden of proof to

show by clear and convincing evidence that the eyewitness’s identification is unreliable.

Brown v. State, 64 S.W.3d 94, 99 (Tex. App.—Austin 2001, no pet.) (first citing Barley,

906 S.W.2d at 33–34; then citing Delk v. State, 855 S.W.2d 700, 706 (Tex. Crim. App.

1993); and then citing Herrera v. State, 682 S.W.2d 313, 318 (Tex. Crim. App. 1984)).

B.     Suggestiveness of Photograph Lineup

       With respect to the first part of our analysis, “suggestiveness may result from the

manner in which the pretrial identification procedure was conducted; the content of the

photo array; or the cumulative effect of the procedures and photographs used.” Coleman

v. State, 627 S.W.3d 340, 343 (Tex. App.—Houston [14th Dist.] 2020, pet. ref’d). The

procedure may also “be impermissibly suggestive if the suspect is the only individual in

the array who closely resembles the pre-procedure description.” Balderas, 517 S.W.3d at

794. In conducting our analysis, we review both the evidence adduced at the admissibility

hearing and the evidence adduced at trial. Id. at 792.

       Although the initial photograph shown to Salinas contained a total of nine Hispanic


                                               9
males, both Salinas and Ranger Villarreal confirmed that only Rebollar matched Salinas’s

description of the shooter. Rebollar argues that by “offering a photograph with multiple

males with only one person matching the previous descriptors mentioned by the witness,

it in [e]ffect was a one-person lineup.” In Sexton v. Beaudreaux, the United States

Supreme Court noted that it “has held that pretrial identification procedures violated the

Due Process Clause only once,” but in that case “police used two highly suggestive

lineups and a ‘one-to-one confrontation’” between the witness and the defendant, “which

‘made it all but inevitable that [the witness] would identify [the defendant].’” 138 S.Ct.

2555, 2559 (2018) (quoting Foster v. California, 394 U.S. 440, 443 (1969)).

       At trial, Salinas referred to Rebollar as “[t]he one that was lighter [in] skin color

when they showed me the picture that I saw.” Having reviewed the photograph, we

observe that Rebollar is noticeably lighter in complexion than the other individuals

depicted in the photograph. See Balderas, 517 S.W.3d at 794.” Regardless, while the

better practice is to ensure that the individuals in a photo array match the defendant’s

description, “it is not essential that all the individuals be identical.” Buxton v. State, 699

S.W.2d 212, 216 (Tex. Crim. App. 1985). Even if the other individuals “had different

shades of skin color, that would not by itself render the lineup impermissibly suggestive.”

Clay v. State, 702 S.W.2d 747, 749 (Tex. App.—San Antonio 1985, pet. ref’d). “Their

similarities in appearance,” however, “should be adequate to provide a reasonable test

for the witness’s capacity to reliably identify the perpetrator.” Ford v. State, 794 S.W.2d

863, 866 (Tex. App.—El Paso 1990, pet. ref’d).




                                             10
       All nine subjects in the photograph are Hispanic males, and a majority of the

participants are approximately the same height and weight. One of the other individuals

in the photograph appears to be of a similar age and has a similar hair style and facial

hair style as Rebollar. Therefore, the physical differences between Rebollar and the other

individuals in the first photograph alone do not render the pretrial procedure impermissibly

suggestive. See Williams v. State, 675 S.W.2d 754, 757 (Tex. Crim. App. 1984) (holding

that pretrial identification procedure was not impermissibly suggestive where “lineup

participants appear[ed] to be younger than appellant,” but were “approximately the same

height and weight; of the same race; and all ha[d] facial hair similar to that . . . described

by [the eyewitness]”); Turner v. State, 600 S.W.2d 927, 932 (Tex. Crim. App. 1980)

(holding same where “the only two other individuals in the five person lineup with a beard

were not physically close to appellant in size and hair color”); see also Harland v. State,

No. 14-12-00569-CR, 2013 WL 5346432, at *4 (Tex. App.—Houston [14th Dist.] Aug. 27,

2013, no pet.) (mem. op., not designated for publication) (“Any suggestiveness caused

by skin color variations in this case was minimal, particularly given that all six men in the

photo spread were of the same race; had similar hair styles, facial hair, and clothing; and

the photos were similar sizes and taken in front of similar backgrounds.”).

       Once Salinas confirmed that Rebollar resembled the shooter he had previously

witnessed, he was then shown a screenshot of a Facebook profile titled “El Werito” that

included a photo of Rebollar and two young girls. In this photo, Rebollar is looking over

his shoulder directly at the camera. Salinas again confirmed Rebollar resembled the

shooter and explained that “[i]t’s that he made a long face, like this, whe[n] he saw me.”


                                             11
See Cantu v. State, 738 S.W.2d 249, 252 (Tex. Crim. App. 1987) (“Therefore, repeated

showings of appellant’s picture in several arrays was suggestive.”); Santos v. State, 116

S.W.3d 447, 452 (Tex. App.—Houston [14th Dist.] 2003, pet. ref’d) (“[I]t is generally

considered suggestive to show a witness several photographic arrays or lineups in which

only the defendant’s photograph recurs.”).

       Ranger Villarreal then showed Salinas a photo of a different individual, not

Rebollar, holding an assault rifle. This person also matched the description Salinas gave

Ranger Villarreal, although he was not as light in skin color as Rebollar. Salinas denied

that this was the person he observed on November 6, 2016. This was the extent to which

the record reflects Salinas was asked to identify the shooter he witnessed prior to trial.

       Here, we agree that the police procedure was suggestive. However, to breach the

threshold into being impermissibly suggestive, the procedure at issue must be both

suggestive and unnecessary. See Perry, 565 U.S. at 238–39. Exigent circumstances may

sometimes necessitate suggestive procedures. See Simmons, 390 U.S. at 384–85;

Herrera, 682 S.W.2d at 318.

       Rebollar argues that “[i]n this case, time was not of the essence” and that Ranger

Villarreal should have investigated further before showing Salinas the photographs in his

possession. However, just as in Simmons, when Ranger Villarreal asked Salinas to view

the photo in question, “[a] serious felony had been committed” and “[t]he perpetrators

were still at large.” See 390 U.S. at 384; see also Herrera, 682 S.W.3d at 318 (“In the

case sub judice the police had reason to believe that the appellant was responsible for

one, possibly two capital murders.”). Ranger Villarreal testified that he received the


                                             12
photographs from the prosecutor “as a tip on people, because [the State] didn’t have

anything to go on.” See Simmons, 390 U.S. at 384–85. Based on these facts, we cannot

conclude that the procedure in this case was unnecessary. Therefore, because Rebollar

has not shown that the pretrial procedure was both suggestive and unnecessary, he has

failed to show that the trial court erred by not excluding the resulting identification. See

Perry, 565 U.S. at 238–39.

C.     Reliability of Pretrial Identification

       Assuming for the sake of argument that the procedure was impermissibly

suggestive, the circumstances of this case indicate Salinas’s pretrial identification is

otherwise reliable. See Barley, 906 S.W.2d at 34.

       To determine the reliability of the eyewitness’s pretrial identification, we consider

the following five non-exclusive factors: (1) the opportunity of the witness to view the

suspect at the time of the crime; (2) the witness’s degree of attention; (3) the accuracy of

the witness’s prior description of the criminal; (4) the level of certainty demonstrated by

the witness at the confrontation; and (5) the length of time between the crime and the

confrontation. Biggers, 409 U.S. at 199–200. We “consider the five Biggers factors, which

are all issues of historical fact, deferentially in a light favorable to the trial court’s ruling.”

Loserth v. State, 963 S.W.2d 770, 773 (Tex. Crim. App. 1998). “The factors, viewed in

this light, should then be weighed de novo against ‘the corrupting effect’ of the suggestive

pretrial identification procedure.” Id. at 773–74.

       i.      Opportunity to View Suspect

       Salinas described the entire incident lasted for a period of “over three minutes.”


                                                13
Although the record does not establish the amount of time Salinas was looking at

Rebollar, the length of an encounter is merely a consideration, not a controlling factor.

Delk, 855 S.W.2d at 706. Salinas confirmed that he had a clear view of the person in the

rear passenger seat, there were no obstructions, and it was still light out. Salinas testified

he was “[a]bout three or four cars[’] distance” from Rebollar at the time. He was close

enough to identify that, although Rebollar had facial hair, that facial hair was sparse.

Salinas also told Ranger Villarreal he believed he would be able to identify the person he

witnessed because “the dude did stare at [Salinas].”

       ii.    Degree of Attention

       Unquestionably, quite a lot happened over a short span of time. Salinas attempted

to calm his panicked wife, he called 911, and he witnessed a shooting.

       However, witnesses who are “more than just casual observers of the crime” have

“more reason to be attentive.” Barley, 906 S.W.2d at 35. During Salinas’s initial interview

with Ranger Villarreal, he stated multiple times that he was afraid during the incident that

he would be met by a stray bullet. He recounted that “because I am a hunter . . . I know

that a single bullet can hurt anyone.” Since he was driving, he felt he had to consider the

direction of the bullets. He told Ranger Villarreal that during the incident he was thinking,

“Now, I go this way. . . . Boom! And a bullet’s gonna take me.” Salinas was not a casual

bystander; he felt he was a potential victim. Therefore, he had a reason to be more

attentive to the scene in front of him. See id.

       The record reflects that Salinas did, indeed, pay a great deal of attention to his

surroundings. He provided Ranger Villarreal with details not only concerning Rebollar but


                                             14
also concerning the “little truck that was very low” in which Garcia and his son were later

discovered, the “beautiful dark blue” truck in front of him, the number of occupants in that

truck, the type of rifles the gunmen wielded, the direction of the bullets, and he even

described the cleanliness of the “butts of the rifles.” The level of detail Salinas gave in his

first interview with Ranger Villarreal supports the conclusion that Salinas was attentive

during the shooting. See Delk, 855 S.W.2d at 706 (stating that the “amount of detail”

provided by the witness indicated that she was “very attentive”).

       iii.   Accuracy of Description

       No argument has been made that Salinas’s description prior to the lineup did not

match Rebollar. Salinas correctly and accurately detailed Rebollar’s skin color, his style

of hair, his facial hair, and his approximate age. He also gave a description of the shirt

Rebollar was wearing on the date of the incident. We have examined the shirt that was

admitted into evidence at trial and can confirm that Salinas’s description of the blue shirt

matches the blue shirt that belonged to Rebollar. See Barley, 906 S.W.2d at 35. (holding

that witnesses’ descriptions were accurate when “their descriptions were fairly detailed”

and included “appellant’s clothing and hairstyle”).

       iv.    Salinas’s Level of Certainty

       When confronted with the photograph, Salinas initially stated he was 85% certain

Rebollar was the person he saw. Ranger Villarreal then queried “95%?” To which Salinas

responded, “Yeah! OK.” At trial, Salinas stated he believed that Ranger Villarreal’s

response of “95%?” was an indication that Ranger Villarreal “probably misunderstood”

him. In reviewing the video, we acknowledge that Ranger Villarreal may indeed have


                                              15
heard 95% instead of 85%.

       Regardless, Rebollar does not argue that either 85% or 95% is too low a level of

confidence to be sufficiently reliable, and we see no reason to make that argument for

him. Salinas confirmed at trial that his identification of Rebollar on November 8, 2016,

was “from [his] eyesight and from [his] mind,” not from the photograph shown to him. In

viewing this factor deferentially to the trial court, we conclude that it weighs in favor of

Salinas’s identification being reliable. See Delk, 855 S.W.2d at 707.

       v.     Time Between Crime and Confrontation

       Only two days had passed from the time of the incident to the time Salinas

identified Rebollar in the photograph he was shown. See Manson, 432 U.S. at 115–16.

This short time difference indicates Salinas had the ability to make an accurate

identification. See id. at 116.

       vi.    Conclusion

       Although Dr. Carol concluded “that [he] would have significant doubts as to the

accuracy and reliability” of Salinas’s identification, the trial court was free to disbelieve

this witness and reach its own conclusion. See Dashield v. State, 110 S.W.3d 111, 116

(Tex. App.—Houston [1st Dist.] 2003, pet. ref’d). Weighing these non-exclusive factors

against the corrupting effect of the pretrial procedure, we conclude that no substantial risk

of irreparable misidentification was created so as to deny Rebollar due process. See

Ibarra, 11 S.W.3d at 196. The trial court therefore did not err by allowing evidence of

Salinas’s pretrial identification to be presented to the jury.




                                              16
D.     Reliability of In-Court Identification

       “An in-court identification is inadmissible when it has been tainted by an

impermissibly-suggestive pretrial photographic identification.” Id. at 195. We assess the

reliability of an in-court identification by weighing de novo six, non-exclusive factors

against the corrupting effect of the pretrial procedure. United States v. Wade, 388 U.S.

218, 241 (1967); Brown v. State, 29 S.W.3d 251, 254 (Tex. App.—Houston [14th Dist.]

2000, no pet.). Specifically, we examine: (1) “the prior opportunity to observe the alleged

criminal act”; (2) “the existence of any discrepancy between any pre-lineup description

and the defendant’s actual description”; (3) “any identification prior to lineup of another

person”; (4) “the identification by picture of the defendant prior to the lineup”; (5) any

“failure to identify the defendant on a prior occasion”; and (6) “the lapse of time between

the alleged act and the lineup identification.” Wade, 388 U.S. at 241.

       We are also permitted to consider the two Biggers factors that do not overlap with

the six Wade factors: (1) the witness’s degree of attention, and (2) the level of certainty

at the time of confrontation. Brown, 29 S.W.3d at 254–55; Barley, 906 S.W.2d at 35 n.8.

We need not apply the same weight to the factors as the trial court. Loserth, 963 S.W.2d

at 774.

       i.     Biggers Factors

       Our analysis of three of the Biggers factors that overlap with the Wade factors

remains the same: Salinas had a relatively close and unobstructed view of Rebollar for

an indeterminate period of time, Salinas’s description of the shooter he observed matched

Rebollar’s actual description, and Salinas paid close attention to his surroundings during


                                            17
the shooting. However, unlike his pretrial identification, Salinas did not express any level

of doubt after identifying Rebollar at trial.

       Additionally, by the time Salinas identified Rebollar at trial, almost three years had

passed since November 6, 2016. Regardless, this amount of time does not by itself

mandate the suppression of Salinas’s in-court identification. See Aviles-Barroso v. State,

477 S.W.3d 363, 390 (Tex. App.—Houston [14th Dist.] 2015, pet. ref’d) (holding in-court

identification admissible despite lapse of time of twenty years); Palma v. State, 76 S.W.3d

638, 644 (Tex. App.—Corpus Christi–Edinburg 2002, pet. ref’d) (holding in-court

identification admissible despite lapse of time of eight years).

       ii.     Remaining Wade Factors

       Besides his in-court identification, the only other identification of Rebollar by

Salinas was his pretrial identification. Salinas identified Rebollar as the shooter he

observed in both photos of Rebollar he saw. Salinas was also shown a photo of an

individual who was not Rebollar and did not identify this person as the shooter he

observed. At trial, Salinas confirmed that his in-court identification of Rebollar came from

“what [he] saw on November 6th,” rather than the photograph he observed.

       The only factors that weigh against admissibility are the length of time between the

incident and confrontation and perhaps the opportunity to observe the shooter. In

weighing these factors against the corrupting effect of the pretrial identification procedure,

we again conclude that the trial court did not err by permitting Salinas’s in-court

identification of Rebollar. See Brown, 29 S.W.3d at 255.

       We overrule Rebollar’s second issue.


                                                18
                             III.   SUFFICIENCY OF THE EVIDENCE

       Rebollar asserts “that there was insufficient evidence to sustain his conviction for

two counts of capital murder because viewing all the evidence in [the] light most favorable

to the verdict, no rational jury could have found beyond a reasonable doubt that he

committed the offense alleged.”

A.     Standard of Review & Applicable Law

       “The sufficiency of the evidence is measured by comparing the evidence produced

at trial to ‘the essential elements of the offense as defined by the hypothetically correct

jury charge.’” Curlee v. State, 620 S.W.3d 767, 778 (Tex. Crim. App. 2021) (quoting Malik

v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)). “A hypothetically correct jury

charge ‘accurately sets out the law, is authorized by the indictment, does not

unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability, and adequately describes the particular offense for which the

defendant was tried.’” Id.

       In reviewing evidence for sufficiency, we consider all of the evidence presented in

the light most favorable to the verdict to determine whether the jury was justified in finding

guilt beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App.

2010) (plurality op.) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). We defer to

the jury’s credibility and weight determinations because the factfinder is the sole judge of

the witnesses’ credibility and the weight to be given to their testimony. Id.

       In this case, Rebollar was charged with two counts of capital murder. Specifically,

the indictment alleged that Rebollar “intentionally and knowingly cause[d] the death of an


                                             19
individual . . . younger than 10 years of age” and that he “intentionally and knowingly

cause[d] the death” of two individuals and “both murders were committed during the same

criminal transaction.” See TEX. PENAL CODE ANN. § 19.03(a)(7)(A), (a)(8).

B.     Analysis

       It is undisputed that Garcia and his three-year-old son were shot collectively over

forty times. The autopsies for both Garcia and his son ruled the manners of death for both

were “homicide.” As we have discussed, the evidence in this case included Salinas’s

properly admitted eyewitness testimony identifying Rebollar as one of the individuals who

“massacred” Garcia and his son. In his first interview with Ranger Villarreal, Salinas

described the individuals shooting at Garcia’s vehicle as “hungry to shoot” and that they

“were relishing” the activity. See id. § 6.03(a) (“A person acts intentionally, or with intent,

. . . when it is his conscious objective or desire to engage in the conduct or cause the

result.”); Dues v. State, 634 S.W.2d 304, 305 (Tex. Crim. App. [Panel Op.] 1982) (“Intent

can be inferred from the acts, words, and conduct of the accused.”).

       Perez testified that Rebollar was wearing a “blue and white” shirt when he left

around 5 p.m. on November 6, 2016. Although Bazaldua testified that Rebollar had gone

with a few friends to “get [a] piece of meat” around that time, the jury was free to believe

Salinas’s version of events—namely, that Rebollar was shooting Garcia and his son

around 6 p.m. See Chadwick v. State, 277 S.W.3d 99, 107 (Tex. App.—Austin 2009),

aff’d, 309 S.W.3d 558 (Tex. Crim. App. 2010). The blue shirt Rebollar confirmed as his

also matched Salinas’s description and contained seventeen particles that yielded

positive results for gunshot primer residue. In viewing this evidence in the light most


                                              20
favorable to the jury’s verdict, we conclude that the evidence was sufficient to show that

Rebollar is guilty of two counts of capital murder. See Brooks, 323 S.W.3d at 899.

      We therefore overrule Rebollar’s third issue.

                                   IV.    CONCLUSION

      We affirm the trial court’s judgment.


                                                              GINA M. BENAVIDES
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
30th day of June, 2022.




                                              21